      Case 1:18-cv-00322-LM Document 137 Filed 01/16/20 Page 1 of 4



                     UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEW HAMPSHIRE


Jonathan McPhee

    v.                                 Civil No.    18-cv-322-LM

Symphony New Hampshire


                               O R D E R

    Plaintiff Jonathan McPhee brings this suit against Symphony

New Hampshire (“Symphony”), alleging claims for wrongful

termination, violation of RSA 275-E:2, and defamation.          McPhee

moves to estop Symphony from arguing at trial that McPhee is an

independent contractor for purposes of his first two claims.

Symphony objects.

    The issue of whether McPhee was Symphony’s employee or an

independent contractor first arose in this case in the context

of summary judgment.     Symphony argued that it was entitled to

summary judgment on McPhee’s wrongful termination claim in Count

I and his whistleblower claim under RSA 275-E:2 in Count II

because only employees, and not independent contractors, can

assert those claims.     Symphony argued that the undisputed

evidence in the record showed that McPhee was an independent

contractor and not its employee.

    In his objection to Symphony’s summary judgment motion,

McPhee did not dispute that only employees, and not independent
      Case 1:18-cv-00322-LM Document 137 Filed 01/16/20 Page 2 of 4



contractors, can bring the claims he asserts in Counts I and II.

He argued, however, that he was Symphony’s employee or, at the

very least, a genuine issue of material fact exists as to

whether he was Symphony’s employee or an independent contractor.

    The court denied Symphony’s motion for summary judgment,

holding there were disputed issues of material fact as to each

of McPhee’s three claims.     See doc. no. 136.     McPhee now moves

to preclude Symphony from arguing at trial that McPhee was an

independent contractor.     In support, McPhee cites some of

Symphony’s discovery responses, in which Symphony states that it

terminated McPhee’s “employment” and represents that McPhee

became an employee-at-will in 2016.

    McPhee originally argued that Symphony is judicially

estopped from arguing that he is an independent contractor.           In

response to Symphony’s argument that judicial estoppel does not

apply in this case, McPhee abandoned his judicial estoppel

argument in his reply.    See doc. no. 110 at ¶ 4 (stating that

McPhee “did not intend to suggest that he was seeking the court

to judicially estop” Symphony).      McPhee now argues in his reply

that Symphony should be equitably estopped from arguing that he

is an independent contractor because its responses “convinced”

McPhee that Symphony was conceding McPhee was its employee.




                                   2
         Case 1:18-cv-00322-LM Document 137 Filed 01/16/20 Page 3 of 4



     Even if the court were to consider McPhee’s equitable

estoppel argument raised in his reply,1 that argument is not

persuasive.     In order to assert equitable estoppel, a party must

show that the opposing party made a representation and that the

party seeking estoppel relied on the representation to its

detriment.     See, e.g., Ramirez-Carlo v. United States, 496 F.3d

41, 49 (1st Cir. 2007).       McPhee represents that Symphony

convinced him that it considered him an employee and that he

“relied” on that representation “to formulate his discovery and

litigation strategies.”       Doc. no. 57 at ¶ 8.

     McPhee, however, fails to point to any discovery or

litigation strategy that was purportedly influenced by

Symphony’s responses.       None of McPhee’s discovery requests—

including the three he references in his motion—was directed at

the issue of whether he was an employee or independent

contractor.     In addition, McPhee did not argue in his objection

to Symphony’s summary judgment motion that Symphony was

equitably estopped from arguing he was an independent contractor

nor did he reference Symphony’s discovery responses on the issue.

     As the parties note in their summary judgment filings,

whether McPhee was Symphony’s employee or an independent


     1 “A party generally cannot raise or develop arguments for
the first time in a reply.” See, e.g., Andersen v. Dartmouth
Hitchcock Med. Ctr., No. 13-cv-477-JD, 2015 WL 847447, at *5
(D.N.H. Feb. 26, 2015).

                                      3
       Case 1:18-cv-00322-LM Document 137 Filed 01/16/20 Page 4 of 4



contractor for purposes of Counts I and II depends on a variety

of factors.   The arguments Symphony raises in its summary

judgment motion, including that McPhee characterized himself on

tax forms and in emails to Symphony as an independent

contractor, bear on that analysis.        Symphony will be permitted

to present those arguments to the jury.

      The court notes that whether McPhee was Symphony’s employee

or an independent contractor is a discrete and threshold issue

for purposes of Counts I and II.        Therefore, the court will

consider bifurcating the trial into different phases to address

the issue of McPhee’s employment status with Symphony separately

from the remaining issues.      See Fed. R. Civ. P 42(b).      The court

will address bifurcation at the final pretrial conference.



                               CONCLUSION

      For the foregoing reasons, plaintiff’s motion to estop

defendant from arguing that plaintiff is an independent

contractor (doc. no. 57) is denied.

      SO ORDERED.


                                  __________________________
                                  Landya McCafferty
                                  United States District Judge

January 16, 2020

cc:   Counsel of Record.


                                    4
